Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 08/16/2021, have been considered.

Drawings
The drawings filed on 03/30/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 2A-4F include lines, charts, and graphs that are pixelated and are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, Claim 1 recites:
A method comprising: estimating, by use of a processor, a velocity profile for a motor based on line-to-line voltages and phase currents for the motor, wherein the velocity profile is estimated without a position input and a velocity input; and estimating a torque profile for the motor based on the line-to-line voltages, the phase currents, and a time interval of the velocity profile of motor velocities greater than a velocity threshold, and wherein the motor is operating over the time interval.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 14 and 18. 
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim. Likewise, claim 14 is an apparatus claim, and claim 18 is a computer program product claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “estimating…a velocity profile for a motor…” (See, for example, FIGS. 2A-F, 3K , 6D; ¶69-71, ¶88, of the instant specification), and “estimating a torque profile for the motor…” (See, for example, FIGS. 2A-F, 4E , 6D; ¶69-71, ¶98-99, of the instant specification).
What remains of the claimed method are merely generic computer hardware, “processor” (See, for example, FIG. 5A; ¶100, of the instant specification), “a motor” (See, for example, FIG. 1A; ¶60, of the instant specification), and “line-to-line voltages” and “phase currents” of the motor (See, for example, FIG. 1B; ¶63, of the instant specification), which comprise generic data, and a “time interval” (See, for example, FIG. 4C; ¶94, of the instant specification), comprising a time interval when the data is gathered, each of which is set forth at a highly generic level, and where the estimated torque profile comprises an insignificant extra-solution activity.  Additionally the limitation of “a velocity threshold” (See, for example, FIG. 4C; ¶94, of the instant specification), comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Similar limitations comprise the abstract ideas of claims 14 and 18. 
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the estimated torque profile.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software, a generic motor, and generic data gathering and data processing steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 14 and 18, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-13, 15-17, and 19-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simões (Simões, M. Godoy, et al., “Neural Network Based Estimation of Feedback Signals for a Vector Controlled Induction Motor Drive,” IEEE Transactions on Industry Applications, Vol. 31, No. 3., pp. 620-629, May/June 1995 – provided in IDS, submitted on 08/16/2021.).
Regarding claim 1, Simões teaches a method (Simões: Abstract [“…such a technology can be applied for estimation of feedback signals in an induction motor drive with some distinct advantages when compared to DSP based implementation.”]) comprising:
estimating, by use of a processor (Simões: Sect. I, Introduction, pg. 620, para 1 [“…a powerful microcomputer or digital signal processor (DSP) is invariably used for the computation.”]), a velocity profile for a motor based on line-to-line voltages and phase currents for the motor, wherein the velocity profile is estimated without a position input and a velocity input (Simões: FIGS. 1, 11; Sect. I, Introduction, pg. 620, para 2 [“…the block diagram of a DVC drive system where the estimation of feedback signals, such as rotor flux (ψr), unit vectors (cos θe, sin θe) and torque (Te) are indicated by a DSP as well as a neural network. The estimated torque can be used in an additional feedback loop within the speed control loop, if desired.”] {Including Eqns. (1)-(10).}); and
estimating a torque profile for the motor based on the line-to-line voltages, the phase currents, and a time interval of the velocity profile of motor velocities greater than a velocity threshold, and wherein the motor is operating over the time interval (Simões: FIGS. 1, 11; Sect. I, Introduction, pg. 620, para 2 [“…the block diagram of a DVC drive system where the estimation of feedback signals, such as rotor flux (ψr), unit vectors (cos θe, sin θe) and torque (Te) are indicated by a DSP as well as a neural network. The estimated torque can be used in an additional feedback loop within the speed control loop, if desired.”] {Including Eqns. (1)-(10).}; FIG. 11; Sect. V, System Simulation Study and Performance Comparison, pp. 626-627, paras 1-2 [“Fig. 11 shows the performance comparison of all the signals when the speed was cycled with a bi-directional profile in the constant torque mode.”]).
Regarding claims 14 and 18, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  
Further regarding claim 14, Simões discloses a central processor system (Simões: Sect. V, System Simulation Study and Performance Comparison, pg. 627, para 2 [“…can be integrated with the central processor system. Dedicated hardware implementation has the inherent fault tolerance advantage because a few missing connections or erroneous weights will not substantially affect the accuracy of estimation. Besides, parallelism of dedicated hardware computation makes it extremely fast compared to central processor based computation.”]). Central processor systems were notoriously well-known in the art at the time of invention to comprise a central processor and a memory.  Thus, Simões anticipates the subject matter recited in claim 14.  Regarding claim 18, Simões discloses a central processor system, as noted above (Simões: Sect. V, System Simulation Study and Performance Comparison, pg. 627, para 2. {See above.}).  Central processor systems were notoriously well-known in the art at the time of invention to comprise a computer program product comprising a non-transitory computer readable storage medium having program code embodied therein, the program code readable/executable by within the system processor (Simões: Sect. V, System Simulation Study and Performance Comparison, pg. 627, para 2. {See above.}).  Thus, Simões anticipates the subject matter recited in claim 18.  

Regarding claim 5, Simões teaches all the limitations of the parent claim 1 as shown above.  Simões discloses determining desired velocity and torque profiles for an electric motor (Simões: FIGS. 1, 11; Sect. I, pg. 620, para 2, {Including Eqns. (1)-(10).}; FIG. 11; Sect. V, pp. 626-627, paras 1-2 . {See above.}).  Selecting and identifying a target motor which provides the determining desired velocity and torque profiles is matter of obvious design choice, and would not involve patentable invention, as the prior art of record each discloses determining desired velocity and torque profiles for an electric motor.

Regarding claim 6, Simões teaches all the limitations of the parent claim 5 as shown above.  Simões discloses determining desired velocity and torque profiles for an electric motor (Simões: FIGS. 1, 11; Sect. I, pg. 620, para 2, {Including Eqns. (1)-(10).}; FIG. 11; Sect. V, pp. 626-627, paras 1-2 . {See above.}).  Replacing an existing motor with an identified target motor which provides the determining desired velocity and torque profiles is matter of obvious design choice, and would not involve patentable invention, as the prior art of record each discloses determining desired velocity and torque profiles for an electric motor.

Regarding claim 13, Simões teaches all the limitations of the parent claim 5 as shown above.  Simões discloses calculating an ideal estimated current from a system ideal model based on historical data (Simões: FIGS. 1, 11; Sect. I, pg. 620, para 2, {Including Eqns. (1)-(10).}; FIG. 11; Sect. V, pp. 626-627, paras 1-2 . {See above.}). 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simões; in view of Li (Chinese Patent Publication CN 107395084 A – Patent Publication and a translation thereof provided in IDS, submitted on 08/16/2021.).
Regarding claim 2, Simões teaches all the limitations of the parent claim 1 as shown above.  However, Simões is silent as to explicitly teaching estimating the torque profile by scaling a vectoral sum squared of the phase currents by a scaling factor to a developed torque profile over the time interval to obtain an interval torque profile for the time interval; and scaling the remaining profile of vectoral sum squared not in the time interval by the scaling factor to obtain the torque profile for an entire time interval of the velocity profile, and wherein the line-to-line voltages, the phase currents, the velocity profile and the torque profile are synchronized.
Li, in a similar field of endeavor, discloses a system for estimating for pure electric automobile motor output torque (Li: ¶2).  Therein, Li discloses estimating the torque profile by scaling a vectoral sum squared of the phase currents by a scaling factor to a developed torque profile over the time interval to obtain an interval torque profile for the time interval; and scaling the remaining profile of vectoral sum squared not in the time interval by the scaling factor to obtain the torque profile for an entire time interval of the velocity profile, and wherein the line-to-line voltages, the phase currents, the velocity profile and the torque profile are synchronized (Li: FIGS. 1-4; ¶107-122[“Respectively according to formula Calculate motor in current control period First mean speed E1-ave, the second mean speed E2-ave, the 3rd mean speed E3-ave, the 4th mean speed E4-ave ; Wherein, E1(n) it is first rotating speed in n-th of sampling period, T1(n) it is first confidence level in n-th of sampling period…The quadratic sum of current phasor, the quadratic sum of the first voltage vector are not necessarily greater to square of the first predeterminated [sic] voltage vector With the quadratic sum of the second voltage vector is not necessarily greater to the quadratic sum of the second predeterminated [sic] voltage vector…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of estimating the torque profile by scaling a vectoral sum squared of the phase currents by a scaling factor to a developed torque profile over the time interval to obtain an interval torque profile for the time interval; and scaling the remaining profile of vectoral sum squared not in the time interval by the scaling factor to obtain the torque profile for an entire time interval of the velocity profile, and wherein the line-to-line voltages, the phase currents, the velocity profile and the torque profile are synchronized, disclosed by Li, into Simões, with the motivation and expected benefit of improving computational efficiency of a computer and accuracy of determining the vectoral sum squared.  This method for improving Simões was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Simões and Li to obtain the invention as specified in claim 2.
Regarding claims 15 and 19, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.  

Claims 3-4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simões, in view of Li; and further in view of Lu (Lu, Bin, et al., “A Nonintrusive and In-Service Motor Efficiency Estimation Method using Air-Gap Torque with Considerations of Condition Monitoring,” IEEE Industry Applications Conference Forty-First AIS Annual Meeting, October 1, 2006,. pages 1533-1540 – provided in IDS, submitted on 08/16/2021.).
Regarding claim 3, Simões, in view of Li, teach all the limitations of the parent claim 2 as shown above.  However, Simões, in view of Li, is silent as to explicitly teaching estimating the developed torque profile by determining an airgap torque profile from the voltages, the phase currents, a motor resistance, and the interval velocity profile, determining an acceleration torque profile from the velocity profile a rotor load, and/or a gearbox load; and determining the developed torque profile from the airgap torque and the acceleration torque profile.
Lu, in a similar field of endeavor, discloses a nonintrusive method for in-service motor efficiency estimation based on air-gap torque using only motor terminal quantities and nameplate information (Lu: Abstract.).  Therein, Lu discloses determining an airgap torque profile from the voltages, the phase currents, a motor resistance, and the interval velocity profile, determining an acceleration torque profile from the velocity profile a rotor load, and/or a gearbox load; and determining the developed torque profile from the airgap torque and the acceleration torque profile (Lu: FIG. 11; Sect. V, A Nonintrusive Air-Gap Torque Method, pp. 1536-1537, {Entire section.} [“The novelty and importance of this NAGT method comes from the fact that only motor terminal quantities and nameplate information are needed for efficiency estimation, while the motor is operating in service. The details of this method are given below.”] {Including Eqns. (1)-(11).}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining an airgap torque profile from the voltages, the phase currents, a motor resistance, and the interval velocity profile, determining an acceleration torque profile from the velocity profile a rotor load, and/or a gearbox load; and determining the developed torque profile from the airgap torque and the acceleration torque profile, disclosed by Lu, into Simões, as modified by Li, with the motivation and expected benefit of determining the torque that a motor needs to develop at a motor shaft if a gearbox is not present on the system or if the gearbox is assumed to be part of the unknown mechanical system connected to the motor.  This method for improving Simões, as modified by Li, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Simões and Li and Lu to obtain the invention as specified in claim 3.
Regarding claim 16 and 20, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.  

Regarding claim 4, Simões, in view of Li and Lu, teach all the limitations of the parent claim 3 as shown above.  Simões discloses filtering a torque profile a programmable filter (Simões: FIG. 1, Sect. I, pg. 621, para 4, [“The integrations in (1) and (2) can be merged with the low-pass filter (LPF), as indicated in Fig. 1…”] {See above.}). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simões; in view of Lu.
Regarding claim 12, Simões teaches all the limitations of the parent claim 1 as shown above.  Lu discloses measuring voltages and the phase currents with a portable sensor (Lu: FIGS. 2-3; Sect. III, Sensorless Rotor Speed Estimation, pg. 1535, {Entire section.} [“A sensorless speed estimation method based on current harmonics has been developed by the same research group in [8]. It requires only the number of poles.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a portable sensor for measuring voltages and the phase currents, disclosed by Lu, into Simões, with the motivation and expected benefit of quickly and efficiently estimating velocity and torque anywhere, including in the field.  This method for improving Simões, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Simões and Lu to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 7-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of dependent claim 7, is that, in combination with the other claim elements, the velocity threshold is in the range of 10 to 30 percent of a peak velocity.  Therefore, dependent claim 7 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding section 101 rejections. 
Regarding claim 17, the claim recites limitations found within claim 7, and would be allowable under the same rationale applied to the indicated allowability of claim 7.
The primary reason for the indicated allowability of dependent claim 8, is that, in combination with the other claim elements, determining the cumulative angular position from a scaled voltage signal, reversing the cumulative angular position direction at motor direction changes, and determining the velocity profile from the cumulative angular position.  Therefore, dependent claim 8 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding section 101 rejections. 
Dependent claims 9-11 depend from dependent claim 8, and are allowable as being dependent on an allowable base claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinese Patent Publication CN 203675027 U, to Burzik et al., discloses system and method for controlling an electric motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864